DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-18, drawn to the method, classified in 134/006. 
Group II, claim(s) 19-20, drawn to an apparatus, classified in 134/95.3. 
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method claims of Group I and the apparatus claims of Group II share a common feature of the nozzle.  
The common feature of the nozzle does not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Goenka (5390450). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
During a telephone conversation with Mr. Holman on 5/9/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 are indefinite because “the smallest dimension” lacks positive antecedent basis. Claim 12 is indefinite because it is unclear whether line 3 should recite “the elongate shaft”.  Claim 15 is indefinite because “the surface” lacks positive antecedent basis. Claim 16 is indefinite because “the size” lacks positive antecedent basis. Claims 17-18 are indefinite because “the air pressure” lacks positive antecedent basis. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8 and 16-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astle et al. (US2016/0008923).
Astle et al. teach a method of removing portions of a protective coating from a printed circuit board (paragraph 7) by treating with a jet comprising dry ice particles which are ejected from a nozzle (paragraphs 9-10, 40-43).   Re claim 3, refer to paragraph 60.  Re claim 6, refer to Fgi. 3B, element 350. Re claims 7-8 and 16, refer to paragraphs 43 and 61 which teaches that the nozzle may be a diffuser nozzle which cuts and reduces the particle size of the dry ice.  Re claims 17-18, the limitations are met since paragraph 61 teaches that the air pressure may be varied which would include increasing and decreasing the air pressure within the nozzle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Goenka (US5390450). 
Re claim 2, Astle et al. fail to teach the CO2 particle diameter. Goenka et al. teach a CO2 nozzle for expelling CO2 snow having a particle size of approximately 150-350 micrometers (i.e. microns; col. 10, liens 55-60) for purposes of removing a coating (i.e. rosin bake coating; col. 10-11 bridging) from a printed circuit board workpiece (col. 2, lines 25-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Astle et al. to include the claimed dry ice particle size, as taught by Goenka et al., for purposes of performing the same function of cleaning the printed circuit board by removing a coating therefrom. Re claim 5, refer to col. 6, lines 30-35 of Goenka et al. which teaches 40 to 300 psi, which reads on applicant’s claimed pressure range of 3-4 bar (equivalent 43-58psi).  Re claim 9, paragraph 61 of Astle et al. teach that the size of the nozzle may vary in shape.  Furthermore, refer to Fig. 3 of Goenka et al. which teach a rectangular shaped nozzle.  Re claims 10-11, refer to paragraph 43.  Re claims 12 and 14, refer to col. 10, lines 60-65 of Goenka et al.  Re claim 13, refer to Fig. 3 of Goenka et al. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923) in view of Kipp (US2006/0011734).
Astle et al. teach the invention substantially as claimed with the exception of the flow rate. Kipp teaches a method of cleaning surfaces with CO2 snow and a carrier gas, such as compressed air (paragraph 49). Paragraph 55 teaches blasting lines with smaller diameters having air flow rates of 1.5 to 2.5m3/min. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Astle et al., to include supplying a carrier gas, such as air with the claimed air flow rate, as taught by Kipp, for purposes of enhancing the cleaning effect of the blasting media. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (US2016/0008923).
Re claim 15, Astle et al. fail to teach the position of the nozzle from the circuit board. Absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the positioning of the nozzle with respect to the substrate in order to effectively deliver dry ice particles to the surface such that the desired level of cleanliness could be achieved.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goenka teaches CO2 cleaning. Kneisel et al. teach a CO2 cleaning nozzle. Jon et al. teach CO2 cleaning.  Kim teaches cleaning with liquified gas and megasonics. Popeck et al. teach removing protective coatings from substrates. Ghanbari et al. is the publication of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc